408 S.W.2d 928 (1966)
Robert Carl SHORT, Appellant,
v.
The STATE of Texas, Appellee.
No. 39947.
Court of Criminal Appeals of Texas.
December 7, 1966.
*929 J. Preston Brashear, III, Law & Brashear, Dallas, for appellant.
Henry Wade, Dist. Atty., Harryette Bercu, Curtis Glover and Kerry P. FitzGerald, Asst. Dist. Attys., Dallas, Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
McDONALD, Judge.
The offense is assault to commit murder with malice; the punishment, 10 years confinement in the Texas Department of Corrections.
Trial was had and judgment rendered in December of 1965. Notice of appeal was given on January 28, 1966. Appellant did not comply with Sec. 9 of Art. 40.09, Vernon's Ann.C.C.P. which requires that a brief must be filed in the trial court pointing out the grounds of error to be complained of on appeal.
Appellant's brief filed in this court urges three grounds of error committed in the trial below. An examination of the record leads us to conclude that they are not of constitutional dimension and do not require discussion in this opinion under Sec. 13 of Art. 40.09, V.A.C.C.P. as unassigned error. See Hill v. State, Tex.Cr.App., 403 S.W.2d 797.
The judgment is affirmed.